Exhibit 10.11

THE McGRAW-HILL COMPANIES, INC.

EXECUTIVE SEVERANCE PLAN

(Amended and restated effective as of January 1, 2012)



--------------------------------------------------------------------------------

THE McGRAW-HILL COMPANIES, INC.

EXECUTIVE SEVERANCE PLAN

(Amended and restated effective as of January 1, 2012)

ARTICLE I

PURPOSE

The purpose of the Plan is to provide executives who are in a position to
contribute materially to the success of the Company Group with reasonable
compensation in the event of their termination of employment with the Company
Group. The Plan is intended to satisfy the requirements of Section 409A of the
Code with respect to amounts subject thereto.

ARTICLE II

DEFINITIONS

The following words and phrases as used herein shall have the following
meanings:

SECTION 2.01 “Adverse Change in Conditions of Employment” means the occurrence
of any of the following events:

(i) An adverse change by the Company in the Participant’s function, duties or
responsibilities, which change would cause the Participant’s position with the
Company to become one of substantially less responsibility, importance or scope;
or

(ii) A 10% or larger reduction by the Company (in one or more steps) of the
Participant’s Monthly Base Salary.

provided, however, that the Participant shall notify the Company within 90 days
of the occurrence of a change described in Sections 2.01 (i) or (ii) above and
the Company shall have 30 days to cure such change to the reasonable
satisfaction of the Participant (including retroactively with respect to
monetary matters), which change, to the extent so cured, shall not be considered
an Adverse Change in Conditions of Employment.

SECTION 2.02 “Adverse Change in Conditions of Employment After a Change in
Control” means the occurrence of any of the following after a Change in Control:

(i) The failure to pay base salary to the Participant at a monthly rate at least
equal to the highest rate paid to the Participant at any time during or after
the 24-month period prior to the Change in Control, except as the result of a
Company-wide reduction in base salaries pursuant to which the Participant’s
Monthly Base Salary is decreased less than 10%;

(ii) The Participant’s annual incentive opportunity, taking into account all
material factors such as targeted payment amounts and performance goals, is
materially less favorable to the Participant than the most favorable such
opportunity at any time during or after the 24-month period prior to the Change
in Control;

 

1



--------------------------------------------------------------------------------

(iii) The Participant’s opportunity to earn long-term incentive payments, on the
basis of the grant-date fair value of awards and taking into account vesting
requirements and termination provisions of awards, is materially less favorable
to the Participant than the most favorable such opportunity in effect at any
time during or after the 24 months prior to the Change in Control;

(iv) A material reduction by the Company in the aggregate value to the
Participant of the pension and welfare benefit plans in which the Participant is
eligible to participate;

(v) The transfer of the Participant to a principal business location that
increases by more than 35 miles the distance between the Participant’s principal
business location and place of residence;

(vi) Any adverse change in the Participant’s title or reporting relationship or
adverse change by the Company in the Participant’s authority, functions, duties
or responsibilities (other than which results solely from the Company ceasing to
have a publicly traded class of common stock or the Participant no longer
serving as the chief executive, or reporting to the chief executive, of an
independent, publicly traded company as a result thereof), which change would
cause the Participant’s position with the Company to become one of substantially
less responsibility, importance or scope; or

(vii) Any failure by a successor entity to the Company (including any entity
that succeeds to the business or assets of the Company) to adopt the Plan;

provided, however, that the Participant shall notify the Company within 90 days
of the facts and circumstances described in any of Sections 2.02(i) through
(vii) above and the Company shall have 30 days to cure such facts and
circumstances to the reasonable satisfaction of the Participant (including
retroactively with respect to monetary matters), which facts and circumstances,
to the extent so cured, shall not be considered an Adverse Change in Conditions
of Employment After a Change in Control.

SECTION 2.03 “Annual Base Salary” means a Participant’s highest rate of annual
base salary during the 24-month period preceding the Participant’s termination
of employment, excluding any of the following: year-end or other bonuses,
incentive compensation, whether short-term or long-term, commissions, reimbursed
expenses, and any payments on account of premiums on insurance or other
contributions made to other welfare or benefit plans.

SECTION 2.04 “Annual Target Bonus” means a Participant’s highest, annual, target
short-term incentive opportunity during the 24-month period preceding the
Participant’s termination of employment.

 

2



--------------------------------------------------------------------------------

SECTION 2.05 “Attorneys’ Fees” means any reasonable attorneys’ fees and
disbursements incurred in pursuing a Disputed Claim.

SECTION 2.06 “Beneficiary” means the person, persons or entity designated by the
Participant to receive any benefits payable under the Plan. Any Participant’s
Beneficiary designation shall be made in a written instrument filed with the
Company and shall become effective only when received, accepted and acknowledged
in writing by the Company.

SECTION 2.07 “Board” means the Board of Directors of the Company.

SECTION 2.08 “Cause” means the Participant’s misconduct in respect of the
Participant’s obligations to the Company Group or other acts of misconduct by
the Participant occurring during the course of the Participant’s employment,
which in either case results in or could reasonably be expected to result in
material damage to the property, business or reputation of the Company Group;
provided that in no event shall unsatisfactory job performance alone be deemed
to be “Cause”; and, provided, further, that no termination of employment that is
carried out at the request of a Person (as defined in Section 2.09) seeking to
accomplish a Change in Control or otherwise in anticipation of a Change in
Control shall be deemed to be for “Cause.”

SECTION 2.09 “Change in Control” means the first to occur of any of the
following events:

(i) An acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (1) the then outstanding shares of Common Stock (the
“Outstanding Common Stock”) or (2) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); excluding, however,
the following: (1) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company;
(2) any acquisition by the Company; (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any entity
controlled by the Company; or (4) any acquisition pursuant to a transaction
which complies with clauses (A), (B) and (C) of subsection (iii) of this
Section 2.09; or

(ii) A change in the composition of the Board such that the Directors who, as of
the Effective Date, constitute the Board (such Board shall be hereinafter
referred to as the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, for purposes of this
Section 2.09, that any individual who becomes a Director subsequent to the
Effective Date, whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of those Directors
who were members of the Incumbent Board (or deemed to be such pursuant to this
proviso) shall be considered as though such Director were a member of the

 

3



--------------------------------------------------------------------------------

Incumbent Board; but, provided, further, that any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board shall
not be so considered as a member of the Incumbent Board; or

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (“Corporate
Transaction”); excluding, however, such a Corporate Transaction pursuant to
which (A) all or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Common Stock and Outstanding
Voting Securities immediately prior to such Corporate Transaction will
beneficially own, directly or indirectly, more than 50% of, respectively, the
outstanding shares of common stock, and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Corporate
Transaction (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Corporate
Transaction, of the Outstanding Common Stock and Outstanding Voting Securities,
as the case may be, (B) no Person (other than the Company, any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Corporate Transaction) will beneficially own, directly or indirectly, 20% or
more of, respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding voting securities of such corporation entitled to vote generally in
the election of directors except to the extent that such ownership existed prior
to the Corporate Transaction, and (C) individuals who were members of the
Incumbent Board will constitute at least a majority of the members of the board
of directors of the corporation resulting from such Corporate Transaction; or

(iv) The approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.

SECTION 2.10 “Claimant” has the meaning set forth in Section 8.01 of the Plan.

SECTION 2.11 “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the applicable rules and regulations promulgated thereunder.

SECTION 2.12 “Commencement Date” means the first day of the first regular
payroll cycle coincident with or next following the date of the Participant’s
“separation from service” within the meaning of Section 409A(a)(2)(A)(i) of the
Code.

 

4



--------------------------------------------------------------------------------

SECTION 2.13 “Committee” means the Compensation Committee of the Board.

SECTION 2.14 “Common Stock” means the common stock, $1.00 par value per share,
of the Company.

SECTION 2.15 “Company” means The McGraw-Hill Companies, Inc., a corporation
organized under the laws of the State of New York, or any successor corporation.

SECTION 2.16 “Company Group” means the Company and its Subsidiaries.

SECTION 2.17 “Director” means an individual who is a member of the Board.

SECTION 2.18 “Disability” means a Participant’s long-term disability pursuant to
a determination of disability under the Company’s Long-Term Disability Plan.

SECTION 2.19 “Disputed Claim” means a claim for payments under the Plan that is
disputed by the Company.

SECTION 2.20 “Effective Date” has the meaning set forth in Section 11.08 of the
Plan.

SECTION 2.21 “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended from time to time, and the applicable rules and regulations
promulgated thereunder.

SECTION 2.22 “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, and the applicable rules and regulations promulgated
thereunder.

SECTION 2.23 “Excise Tax” has the meaning set forth in Section 5.06 of the Plan.

SECTION 2.24 “Extension Notice” has the meaning set forth in Section 8.01 of the
Plan.

SECTION 2.25 “Long-Term Disability Plan” means The McGraw-Hill Companies, Inc.
Long-Term Disability Plan, as amended from time to time (or any successor plan).

SECTION 2.26 “Judgment or Award” means a nonappealable, final judgment from a
court of competent jurisdiction or a binding arbitration award granting the
Participant all or substantially all of the amount sought in a Disputed Claim.

SECTION 2.27 “Monthly Base Salary” means a Participant’s Annual Base Salary,
divided by 12.

SECTION 2.28 “Participant” means each employee who participates in the Plan, as
provided in Section 4.01 of the Plan.

 

5



--------------------------------------------------------------------------------

SECTION 2.29 “Payment” has the meaning set forth in Section 5.06 of the Plan.

SECTION 2.30 “Plan” means The McGraw-Hill Companies, Inc. Executive Severance
Plan, as amended from time to time.

SECTION 2.31 “Plan Administrator” has the meaning set forth in Section 3.01 of
the Plan.

SECTION 2.32 “Protection Period” has the meaning set forth in Section 10.01 of
the Plan.

SECTION 2.33 “Qualified Termination of Employment” means termination of the
employment of a Participant with the Company Group (other than by reason of
death, Disability, voluntary resignation by a Participant under circumstances
not qualifying under this Section 2.33, or lawful Company-mandated retirement at
normal retirement age) as follows:

(i) By the Company for any reason other than for Cause,

(ii) By the Participant after an Adverse Change in Conditions of Employment;

(iii) By the Participant for any reason during the 30-day period following the
first anniversary of a Change in Control (in the case of a Change in Control
occurring prior to January 1, 2009); or

(iv) By the Participant after an Adverse Change in Conditions of Employment
After a Change in Control (in the case of a Change in Control occurring on or
after January 1, 2009).

SECTION 2.34 “Release” means a termination and release agreement in the form
approved by the Plan Administrator, which shall, among other things, release the
Company Group, and each of their respective directors, officers, employees,
agents, successors and assigns, from any and all claims that the Participant has
or may have against the Company Group and each of their respective directors,
officers, employees, agents, successors and assigns, and the standard form of
which shall not be modified after, in anticipation of, or at the request of any
Person seeking to effect, a Change in Control, except to conform to changes in
the requirements of applicable law.

SECTION 2.35 “Release Period” means the 60-day period following a Participant’s
termination of employment.

SECTION 2.36 “Separation Pay” has the meaning set forth in Section 5.01(a)(i) of
the Plan.

SECTION 2.37 “Separation Period” has the meaning set forth in Section 5.01(a)(i)
of the Plan.

 

6



--------------------------------------------------------------------------------

SECTION 2.38 “Separation Pay Plan” means the Separation Pay Plan of The
McGraw-Hill Companies, Inc., as amended from time to time (or any successor
plan).

SECTION 2.39 “Specified Employee” means a Participant who is a “specified
employee” within the meaning of Section 409A(a)(2)(b)(i) of the Code.

SECTION 2.40 “Subsidiary” means any subsidiary of the Company at least 20% of
whose voting shares are owned directly or indirectly by the Company.

SECTION 2.41 “Supplemental Separation Pay” has the meaning set forth in
Section 5.01(a)(ii) of the Plan.

SECTION 2.42 “Supplemental Separation Period” has the meaning set forth in
Section 5.01(a)(ii) of the Plan.

ARTICLE III

ADMINISTRATION

SECTION 3.01 Administration. The Plan shall be administered by the Vice
President, Employee Benefits of the Company (the “Plan Administrator”), who
shall have full authority to construe and interpret the Plan, to establish,
amend and rescind rules and regulations relating to the Plan, and to take all
such actions and make all such determinations in connection with the Plan as he
or she may deem necessary or desirable. Subject to Article VIII, decisions of
the Plan Administrator shall be reviewable by the Executive Vice President,
Human Resources (the “Appeal Reviewer”). Subject to Article VIII, the Appeal
Reviewer shall also have the full authority to make, amend, interpret, and
enforce all appropriate rules and regulations for the administration of the Plan
and decide and resolve any and all questions, including interpretations of the
Plan, as may arise in connection with the Plan. The Plan Administrator and the
Appeal Reviewer shall each have the power to designate one or more persons as he
or she may deem necessary or desirable in connection with the Plan, who need not
be members of the Compensation Committee of the Board or employees of the
Company, to serve or perform some or all of the functions of the Plan
Administrator and Appeal Reviewer, respectively, on his or her behalf. Such
person(s) shall have the same rights and authority as the Plan Administrator and
Appeal Reviewer who appointed him or her would have had if acting directly. The
Appeal Reviewer (or its delegate) is the named fiduciary for purposes of
deciding any appeals of a claim denial pursuant to Article VIII.

SECTION 3.02 Binding Effect of Decisions. Subject to Article VIII, the decision
or action of the Committee or Plan Administrator or Appeal Reviewer in respect
to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final, conclusive and binding upon all persons
having any interest in the Plan.

SECTION 3.03 Indemnification. To the fullest extent permitted by law, the Plan
Administrator, Appeal Reviewer, the Committee and the Board (and each member
thereof), and any employee of the Company Group to whom fiduciary
responsibilities have been delegated shall be indemnified by the Company against
any claims, and the expenses of defending against such claims, resulting from
any action or conduct relating to the administration of the Plan, except claims
arising from gross negligence, willful neglect or willful misconduct.

 

7



--------------------------------------------------------------------------------

ARTICLE IV

PARTICIPATION

SECTION 4.01 Eligible Participants. Subject to the approval of the Committee,
the Plan Administrator shall from time to time select Participants from among
those employees who are in ECB 2 (or equivalent successor band) and who are
determined by the Plan Administrator to be in a position to contribute
materially to the success of the Company Group.

SECTION 4.02 Participation Notification; Participation Agreement. The Company
shall notify each Participant in writing of his participation in the Plan, and
such notice shall also set forth the payments and benefits to which the
Participant may become entitled. The Company may also enter into such agreements
as the Committee deems necessary or appropriate with respect to a Participant’s
rights under the Plan. Any such notice or agreement may contain such terms,
provisions and conditions not inconsistent with the Plan, including but not
limited to provisions for the extension or renewal of any such agreement, as
shall be determined by the Committee, in its sole discretion.

SECTION 4.03 Termination of Participation. A Participant shall cease to be a
Participant in the Plan upon the earlier of (i) his receipt of all of the
payments, if any, to which he is or becomes entitled under the terms of the Plan
and the terms of any notice or agreement issued by the Company with respect to
his participation hereunder, or (ii) the termination of his employment with the
Company Group under circumstances not requiring payments under the terms of the
Plan. In addition, a Participant shall cease to be a Participant in the Plan if,
prior to the occurrence of a Qualified Termination of Employment or a Change in
Control, there is an Adverse Change in Conditions of Employment to which the
Participant fails to object in writing within 90 days and as a result of which
the Participant is no longer in grade level ECB 2 (or equivalent successor
band).

ARTICLE V

PAYMENTS UPON TERMINATION OF EMPLOYMENT

SECTION 5.01 Separation Pay. (a) In the event of a Qualified Termination of
Employment, the Participant shall be entitled to the following:

(i) an amount of separation pay (the “Separation Pay”) equal to the
Participant’s Monthly Base Salary for the number of months following the
Participant’s Commencement Date (the “Separation Period”) equal to the number of
full and partial years of the Participant’s continuous service with the Company
Group, up to a maximum of 20 years, multiplied by 0.45, and payable over the
Separation Period in accordance with the Company’s payroll practices in effect
from time to time; provided that the Separation Pay shall not be less than 4 1/2
times such Monthly Base Salary and the Separation Period shall not be less than
4 1/2 months; provided, further, that, in the event of a Qualified Termination
of Employment that takes place on or after a Change in Control occurring on or
after January 1, 2009, the Participant’s Separation Pay shall equal the sum of
the Participant’s Annual Base Salary and Annual Target Bonus, multiplied by
0.75, and the Participant’s Separation Period shall be 9 months.

 

8



--------------------------------------------------------------------------------

(ii) if, during the Release Period, the Participant delivers to the Company a
signed and valid Release and the Release becomes effective and irrevocable in
its entirety, a supplemental amount of separation pay (the “Supplemental
Separation Pay”) equal and in addition to the amount of the Participant’s
Separation Pay and payable following the Separation Period over the number of
months in the Separation Period (the “Supplemental Separation Period’) in
accordance with the Company’s payroll practices in effect from time to time;
provided, however, that if the Participant has attained age 40 on the
Commencement Date, then no Supplemental Separation Pay shall be paid to the
Participant prior to the date that is 60 days following the Commencement Date
and the Supplemental Separation Pay otherwise payable to the Participant prior
to such date shall be paid to the Participant on or within 30 days after such
date; and, provided, further, that if the Participant’s Separation Period and
Supplemental Separation Period exceed a total period of 12 months, the Company
shall pay to the Participant in a lump sum, on or within 30 days following the
first anniversary of the Participant’s Commencement Date, the total amount of
his Separation Pay and Supplemental Separation Pay in excess of 12 months. If
the Release does not become effective and irrevocable in its entirety prior to
the expiration of the Release Period, the Participant shall not be entitled to
any payments pursuant to this Section 5.01(a)(ii).

(iii) active participation in all Company-sponsored retirement, life, medical,
dental, accidental death and disability insurance benefit plans or programs in
which the Participant was participating at the time of his termination for the
Separation Period and any Supplemental Separation Period (but only to the extent
the Company continues to offer such plans and programs to similarly situated
active employees of the Company and similarly situated active employees continue
to be eligible to participate in or accrue benefits under such plans and
programs), and only to the extent permitted by applicable law as determined by
the Company and not otherwise provided under the terms of such plans and
programs, it being understood that continued participation in Company-sponsored
retirement plans or programs shall be limited to such plans or programs that are
not intended to be qualified under Section 401(a) or 401(k) of the Code;
provided that the Participant shall be responsible for any required payments for
participation in such plans or programs; and, provided, further, that if the
Participant’s Separation Period and Supplemental Separation Period exceed a
total period of 12 months, the Participant shall be entitled to participate in
such plans or programs for a maximum of 12 months and the Company shall pay to
the Participant in a lump sum, on or with 30 days following the first
anniversary of the Participant’s Commencement Date, the cash amount equal to 10%
of the total amount of his Separation Pay and Supplemental Separation Pay in
excess of 12 months.

 

9



--------------------------------------------------------------------------------

(b) The payments and benefits described in Section 5.01(a) of the Plan shall be
in lieu of any other payments under the Plan or under any other severance pay or
separation allowance plan, program or policy of the Company Group, including the
Company’s Separation Pay Plan; provided, however, if payments pursuant to the
terms and conditions of the Company’s Separation Pay Plan would result in
greater payments to a Participant than would be payable under the Plan, said
Participant shall in such event receive payments pursuant to the terms and
conditions of the Company’s Separation Pay Plan in lieu of payments pursuant to
the Plan.

SECTION 5.02 Death. In the event a Participant dies after the commencement of
payments pursuant to Section 5.01(a) of the Plan, the balance of said payments
shall be payable in accordance with Article IX of the Plan.

SECTION 5.03 Transfers. A Participant’s transfer to another employment location
shall not by itself constitute an Adverse Change in Conditions of Employment;
provided, however, that such an Adverse Change in Conditions of Employment shall
be deemed to exist if, after a Change in Control, a Participant is transferred
to a principal business location so as to increase the distance between the
principal business location and such Participant’s place of residence at the
time of the Change in Control by more than 35 miles.

SECTION 5.04 Corporate Transactions. A Participant shall not receive any
payments or benefits under the Plan in the event of a sale or spin-off of the
business unit of the Company Group with which the Participant is associated as
an executive, provided that the Participant is offered a position and salary
with the buyer or any affiliate thereof, the spun-off entity or the Company
Group comparable to the position and salary of the Participant immediately prior
to said sale or spin-off, whether or not such offer is accepted by the
Participant. If, however, the Participant is not offered a comparable position
and salary, the Participant shall be entitled to payments hereunder. A position
shall not be deemed to be a “comparable position” for purposes of this
Section 5.04 if it increases the distance between the Participant’s principal
business location and the Participant’s place of residence at the time of the
sale by more than 50 miles or such other distance standard as may be established
from time to time under Section 217(c)(1)(A) of the Code.

SECTION 5.05 Specified Employees. With respect to amounts subject to
Section 409A of the Code, notwithstanding the other provisions of this Article
V, no payment to a Specified Employee under the Plan shall be made or commenced
prior to the date that is six months following the Specified Employee’s
Commencement Date; provided that amounts under the Plan that are otherwise
payable to the Specified Employee prior to such date shall be paid to the
Specified Employee on or within 30 days after such date.

SECTION 5.06 Section 280G. In the event that any payment or benefit received or
to be received by any Participant pursuant to the Plan or any other plan or
arrangement with the Company (each, a “Payment”) would constitute an “excess
parachute payment” within the meaning of Section 280G(b)(1) of the Code, or
would otherwise be subject to the excise tax imposed under Section 4999 of the
Code, or any similar federal or state law (an “Excise Tax”), as determined by an
independent certified public accounting firm selected by the Company, the amount
of the Participant’s Separation Pay (and Supplemental Separation Pay, if any)
shall be limited to the largest amount payable, if any, that would not result in
the imposition of any Excise Tax to the Participant, but only if,
notwithstanding such limitation, the total Payments, net of all taxes imposed on
the Participant with respect thereto, would be greater if no Excise Tax were
imposed.

 

10



--------------------------------------------------------------------------------

SECTION 5.07 GV Severance Program. Appendix A to the Plan sets forth special
provisions applicable to GV Eligible Terminations (as such term is defined in
Appendix A). To the extent provided in Appendix A, the provisions of such
Appendix supersede the corresponding provisions of the Plan. Nothing in this
Article V and Appendix A shall result in, or be construed as providing for, the
calculation of payment and benefits under both Appendix A and this Article V,
and any ambiguity as to whether a Participant is eligible for payments and
benefits under this Article V or Appendix A shall be resolved by the Plan
Administrator in its sole discretion, and any such determination of the Plan
Administrator shall be final and binding on all interested persons.

ARTICLE VI

MITIGATION AND OFFSET

SECTION 6.01 Mitigation. No Participant shall be required to mitigate the amount
of any payment under the Plan by seeking employment or otherwise, and there
shall be no right of set-off or counterclaim, in respect of any claim, debt or
obligation, against any payments to the Participant, his dependents,
Beneficiaries or estate provided for in the Plan.

SECTION 6.02 Offset. If, after a Participant’s termination of employment with
the Company Group, the Participant is employed by another entity or becomes
self-employed, the amounts (if any) payable under the Plan to the Participant
shall not be offset by the amounts (if any) payable to the Participant from such
new employment with respect to services rendered during the severance period
applicable to such Participant under the Plan.

ARTICLE VII

ATTORNEYS’ FEES FOR DISPUTED CLAIMS

SECTION 7.01 General. If a Participant makes a Disputed Claim, the Company shall
reimburse the Participant for Attorneys’ Fees; provided that the Participant
enters into a repayment agreement with the Company, which shall require the
Participant (i) to repay the Company for any reimbursements made pursuant to
this Section 7.01 if the Participant does not obtain a Judgment or Award and
(ii) to provide adequate security with respect to the amount subject to
repayment under this Section 7.01. With respect to amounts subject to
Section 409A, such reimbursement shall be made no later than the last day of the
calendar year following the calendar year in which the applicable Attorneys’ Fee
expense was incurred, subject to the timely presentation to the Company in
writing of any periodic statements for Attorneys’ Fees. Unless the Judgment or
Award specifies whether it constitutes “all or substantially all of the amount
sought,” such determination shall be made by the Plan Administrator in its sole
and absolute discretion.

SECTION 7.02 Change in Control. If a Disputed Claim is made with respect to a
termination of employment occurring during a period beginning on the date of a
Change in Control and ending 36 months thereafter, the Participant shall be
entitled to reimbursement of Attorneys’ Fees, whether or not the Participant
obtains a Judgment or Award. Such reimbursement shall be made on a
“pay-as-you-go” basis, as soon as practicable after presentation to the Company
in writing of any periodic statements for Attorneys’ Fees, but in no event later
than the last day of the calendar year following the calendar year in which the
applicable Attorneys’ Fees were incurred.

 

11



--------------------------------------------------------------------------------

SECTION 7.03 Six Month Period Prior to Change in Control. Without affecting the
rights of a Participant under Section 7.01 of the Plan, a Participant shall be
entitled to reimbursement of Attorneys’ Fees for a Disputed Claim in accordance
with the terms of Section 7.02 of the Plan with respect to termination of
employment occurring six months prior to a Change in Control, whether or not the
Participant obtains a Judgment or Award; provided, however, that no
reimbursement shall be made under this Section 7.03 in such case (i) unless and
until the Change in Control actually occurs or (ii) if reimbursement has been
made under Section 7.01 of the Plan.

SECTION 7.04 Section 409A. The reimbursements made to a Participant under this
Article VII during any calendar year shall not affect the amounts eligible for
reimbursement in any other calendar year. No reimbursement of Attorneys’ Fees
made pursuant to this Article VII shall be paid to any Participant following the
last day of the sixth year following the termination of the period described in
Section 8.03 of the Plan.

ARTICLE VIII

CLAIMS PROCEDURE

SECTION 8.01 Claims. In the event any person or his authorized representative (a
“Claimant”*) disputes the amount of, or his entitlement to, any benefits under
the Plan or their method of payment, such Claimant shall file a claim in writing
with, and on the form prescribed by, the Plan Administrator for the benefits to
which he believes he is entitled, setting forth the reason for his claim. The
Claimant shall have the opportunity to submit written comments, documents,
records and other information relating to the claim and shall be provided, upon
request and free of charge, reasonable access to and copies of all documents,
records or other information relevant to the claim. The Plan Administrator shall
consider the claim and within 90 days of receipt of such claim, unless special
circumstances exist which require an extension of the time needed to process
such claim, the Plan Administrator shall inform the Claimant of its decision
with respect to the claim. In the event of special circumstances, the response
period can be extended for an additional 90 days, as long as the Claimant
receives written notice advising of the special circumstances and the date by
which the Plan Administrator expects to make a determination (the “Extension
Notice”) before the end of the initial 90-day response period indicating the
reasons for the extension and the date by which a decision is expected to be
made. If the Plan Administrator denies the claim, the Plan Administrator shall
give to the Claimant (i) a written notice setting forth the specific reason or
reasons for the denial of the claim, including references to the applicable
provisions of the Plan, (ii) a description of any additional material or
information necessary to perfect such claim along with an explanation of why
such material or information is necessary, and (iii) appropriate information as
to the Plan’s appeals procedures as set forth in Section 8.02 of the Plan. Any
claim must be filed within one year after the Claimant’s termination of
employment or else it will be forever barred and waived.

 

12



--------------------------------------------------------------------------------

SECTION 8.02 Appeal of Denial. A Claimant whose claim is denied by the Plan
Administrator and who wishes to appeal such denial must request a review of the
Plan Administrator’s decision by filing a written request with the Appeal
Reviewer for such review within 60 days after such claim is denied. Such written
request for review shall contain all relevant comments, documents, records and
additional information that the Claimant wishes the Appeal Reviewer to consider,
without regard to whether such information was submitted or considered in the
initial review of the claim by the Plan Administrator. In connection with that
review, the Claimant may examine, and receive free of charge, copies of
pertinent Plan documents and submit such written comments as may be appropriate.
Written notice of the decision on review shall be furnished to the Claimant
within 60 days after receipt by the Appeal Reviewer of a request for review. In
the event of special circumstances which require an extension of the time needed
for processing, the response period can be extended for an additional 60 days,
as long as the Claimant receives an Extension Notice. If the Appeal Reviewer
denies the claim on review, notice of the Appeal Reviewer’s decision shall
include (i) the specific reasons for the adverse determination, (ii) references
to applicable Plan provisions, (iii) a statement that the Claimant is entitled
to receive, free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to the claim and (iv) a statement of the
Claimant’s right to bring an action under Section 502(a) of ERISA following an
adverse benefit determination on a review and a description of the applicable
limitations period under the Plan. The Claimant shall be notified no later than
five days after a decision is made with respect to the appeal.

SECTION 8.03 Statute of Limitations. A Claimant wishing to seek judicial review
of an adverse benefit determination under the Plan, whether in whole or in part,
must file any suit or legal action, including, without limitation, a civil
action under Section 502(a) of ERISA, only after exhausting the claims
procedures set forth in this Article VIII and in all cases, within three years
of the date the final decision on the adverse benefit determination on review is
issued or should have been issued under Section 8.02 of the Plan or lose any
rights to bring such an action. If any such judicial proceeding is undertaken,
the evidence presented shall be strictly limited to the evidence timely
presented to the Plan Administrator. Notwithstanding anything in the Plan to the
contrary, a Claimant must exhaust all administrative remedies available to such
Claimant under the Plan before such Claimant may seek judicial review pursuant
to Section 502(a) of ERISA.

SECTION 8.04 Change in Control. Notwithstanding any other provision of the Plan,
the authority granted pursuant to Articles III, VII and VIII to the Plan
Administrator and to persons making determinations on claims for benefits and
reviews of claims shall, when exercised (i) during the period of 36 months
following a Change in Control or (ii) with respect to any termination of
employment that occurs during the period of 36 months following a Change in
Control or that is carried out at the request of a person seeking to accomplish
a Change in Control or otherwise in anticipation of a Change in Control, shall
not be “discretionary,” but shall be subject to de novo review by a court of
competent jurisdiction or an arbitrator, as applicable.

 

13



--------------------------------------------------------------------------------

ARTICLE IX

BENEFICIARY DESIGNATION

SECTION 9.01 Beneficiary Designation. Each Participant shall have the right, at
any time, to designate any person, persons, entity or entities as his
Beneficiary or Beneficiaries (both primary as well as contingent) to whom
payment under the Plan shall be paid in the event of his death prior to complete
distribution to the Participant of the benefits due him under the Plan,

SECTION 9.02 Amendments. Any Beneficiary designation may be changed by a
Participant by the written filing of such change on a form prescribed by the
Company. The new Beneficiary designation form shall cancel all Beneficiary
designations previously filed.

SECTION 9.03 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided above, or if all designated Beneficiaries predecease the
Participant, then any amounts to be paid to the Participant’s Beneficiary shall
be paid to the Participant’s estate.

SECTION 9.04 Effect of Payment. The payment under this Article IX of the amounts
due to a Participant under the Plan to a Beneficiary shall completely discharge
the Company’s obligations in respect of the Participant under the Plan.

ARTICLE X

AMENDMENT AND TERMINATION OF PLAN

SECTION 10.01 Amendment and Termination. (a) The Company shall have the right at
any time, in its discretion, to amend the Plan, in whole or in part, or to
terminate the Plan, by resolution of the Board or Committee or delegate thereof,
except that no amendment or termination shall impair or abridge the obligations
of the Company to any Participant or the rights of any Participant under the
Plan without the express written consent of the affected Participant (i) with
respect to any termination of employment that occurred before such amendment or
termination, or (ii) in all other cases, until 6 months have elapsed from the
time of the amendment or termination. In addition, in no event shall the Plan be
amended or terminated (x) during the period of 36 months following a Change in
Control (the “Protection Period”), or (y) to the extent that it is carried out
at the request of a person seeking to accomplish a Change in Control or
otherwise in anticipation of a Change in Control, or (z) with respect to a
termination under Section 2.33(iii), in each case without the express written
consent of the affected Participant. Notwithstanding the foregoing, except with
respect to a termination of employment that occurs during the Protection Period,
the Company shall have the right to terminate the Plan at any time following the
Protection Period.

(b) Except for the amendments made in accordance with Section 10.01(a) of the
Plan, no modifications, alterations and/or changes made to the terms and/or
provisions of the Plan, either globally or for an individual participant, will
be effective unless evidenced by a writing that directly refers to the Plan and
which is signed and dated by the Plan Administrator.

 

14



--------------------------------------------------------------------------------

SECTION 10.02 Section 409A. If, in the good faith judgment of the Plan
Administrator, any provision of the Plan could otherwise cause any person to be
subject to the interest and penalties imposed under Section 409A of the Code,
such provision shall be modified by the Plan Administrator in its sole
discretion to maintain, to the maximum extent practicable, the original intent
of the applicable provision without causing the interest and penalties under
Section 409A of the Code to apply, and, notwithstanding any provision in the
Plan to the contrary, the Plan Administrator shall have broad authority to amend
or to modify the Plan, without advance notice to or consent by any person, to
the extent necessary or desirable to ensure that no payment or benefit under the
Plan is subject to tax under Section 409A of the Code. Any determinations made
by the Plan Administrator under this Section 10.02 shall be final, conclusive
and binding on all persons. Anything in the Plan to the contrary
notwithstanding, each payment of Separation Pay and Supplemental Separation Pay
made to a Participant who is first eligible to participate in the Plan on or
after December 6, 2011, shall be treated as a separate and distinct payment from
all other such payments for purposes of Section 409A of the Code.

ARTICLE XI

MISCELLANEOUS

SECTION 11.01 Effect on Other Plans. Except as expressly provided in Article V
of the Plan with respect to the Company’s Separation Pay Plan, (i) nothing in
the Plan shall affect the level of benefits provided to or received by any
Participant (or the Participant’s estate or Beneficiaries) as part of any
employee benefit plan of the Company, and (ii) the Plan shall not be construed
to affect in any way the Participant’s rights and obligations under any other
plan maintained by the Company on behalf of employees.

SECTION 11.02 Unsecured General Creditor. Participants and their Beneficiaries
shall have no legal or equitable rights, interest or claims in any property or
assets of the Company. The assets of the Company shall not be held under any
trust for the benefit of Participants or their Beneficiaries or held in any way
as collateral security for the fulfilling of the obligations of the Company
under the Plan. Any and all of the Company’s assets shall be, and remain, the
general, unpledged, unrestricted assets of the Company. The Company’s obligation
under the Plan shall be merely that of an unfunded and unsecured promise of the
Company to pay money in the future.

SECTION 11.03 Nonassignability. Each Participant’s rights under the Plan shall
be nontransferable except by will or by the laws of descent and distribution and
except insofar as applicable law may otherwise require. Subject to the
foregoing, neither a Participant nor any other person shall have any right to
commute, sell, assign, transfer, pledge, anticipate, mortgage or otherwise
encumber, transfer, hypothecate or convey in advance of actual receipt the
amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be nonassignable and
non-transferable. No part of the amounts payable shall, prior to actual payment,
be subject to seizure or sequestration for the payment of any debts, judgments,
alimony or separate maintenance owed by a Participant or any other person, nor
be transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.

SECTION 11.04 Not a Contract of Employment. The terms and conditions of the Plan
shall not be deemed to constitute a contract of employment with the Participant,
and the Participant (or his Beneficiary) shall have no rights against the
Company Group except as specifically provided herein. Moreover, nothing in the
Plan shall be deemed to give a Participant the right to be retained in the
service of the Company Group or to interfere with the rights of the Company
Group to discipline or discharge him at any time.

 

15



--------------------------------------------------------------------------------

SECTION 11.05 Binding Effect. The Plan shall be binding upon and shall inure to
the benefit of the Participant or his Beneficiary, his heirs and legal
representatives, and the Company.

SECTION 11.06 Withholding; Payroll Taxes. To the extent required by the law in
effect at the time payments are made, the Company shall withhold from payments
made hereunder any taxes or other amounts required to be withheld for any
federal, state or local government and other authorized deductions.

SECTION 11.07 Severability. In the event that any provision or portion of the
Plan shall be determined to be invalid or unenforceable for any reason, the
remaining provisions and portions of the Plan shall be unaffected thereby and
shall remain in full force and effect to the fullest extent permitted by law.

SECTION 11.08 Effective Date. The Plan was initially effective as of January 28,
1987 (the “Effective Date”). This amendment and restatement is effective as of
January 1, 2012. Individuals who received notice of their termination of
employment or who give notice of resignation prior to the effective date of this
amendment and restatement and whose employment ends on or after the effective
date of this amendment and restatement substantially in accordance with the
terms of such notice shall be governed by the terms of the Plan as in effect
immediately prior to the effective date of this amendment and restatement.

SECTION 11.09 Governing Law. The Plan shall be construed under the laws of the
State of New York, to the extent not preempted by federal law.

SECTION 11.10 Headings. The section headings used in this document are for ease
of reference only and shall not be controlling with respect to the application
and interpretation of the Plan.

SECTION 11.11 Rules of Construction. Any words herein used in the masculine
shall be read and construed in the feminine where they would so apply. Words in
the singular shall be read and construed as though used in the plural in all
cases where they would so apply. All references to sections are, unless
otherwise indicated, to sections of the Plan.

 

16



--------------------------------------------------------------------------------

Appendix A

 

Part 1. Appendix A Effective Date.

The effective date of this Appendix A is January 1, 2012 (the “Appendix A
Effective Date”).

 

Part 2. Definitions.

Capitalized words not otherwise defined in this Appendix A have the meanings set
forth in the text of the Plan. Unless otherwise provided herein,
cross-references in this Appendix A to “articles” and “sections” refer to
articles and sections of the main text of the Plan, and cross-references to
“parts” refer to the parts of this Appendix A. For purposes of this Appendix A,
the following capitalized words have the meanings set forth below:

“Appendix A Effective Date” has the meaning set forth in Part 1.

“GV Eligible Termination” means termination of the employment of a GV
Participant with the Company Group (i) by the Company for any reason other than
for Cause and (ii) by the GV Participant for Good Reason; provided, however,
that a GV Eligible Termination shall not include a termination of employment as
a result of the GV Participant’s death, Disability, voluntary resignation by a
GV Participant for any reason other than Good Reason, or lawful Company-mandated
retirement at normal retirement age; and provided, further, that (A) an
involuntary termination of employment shall not constitute a GV Eligible
Termination unless the Written Notice of Termination is delivered by the Company
to the GV Participant within the GV Period, and (B) a resignation for Good
Reason shall not constitute a GV Eligible Termination unless the Written Notice
of Termination related to the Good Reason resignation is delivered to the
Company by the GV Participant within the GV Period.

“GV Participant” means a Participant who is not an Excluded GV Participant. GV
Participants shall include Participants hired by the Company during the GV
Period who are not Excluded GV Participants.

“GV Period” means the period beginning on, and including, the Appendix A
Effective Date, and ending on, and including, December 31, 2012.

“GV Severance Program” means the Enhanced Severance Program approved by the
Committee on December 6, 2011, in connection with the Company’s Growth and Value
Program.

“Excluded GV Participant” means (i) a Participant who is employed by McGraw-Hill
Broadcasting, Inc. or in the Company’s broadcasting business, including
individuals listed on Section 1.01(b) of the Seller Disclosure Schedule to that
certain Stock Purchase Agreement, dated as of October 3, 2011, relating to the
sale of the Company’s broadcasting business, (ii) a Participant who is a party
to an offer letter, employment contract, severance or retention agreement or
similar agreement with the Company Group that provides for severance,
termination or similar-type payments from the Company Group and (iii) any other
Participant that the Committee may identify from time to time in writing as an
Excluded GV Participant.

 

A-l



--------------------------------------------------------------------------------

“Good Reason” means the resignation of a GV Participant after (i) a 10% or
larger reduction by the Company (in one or more steps) of the GV Participant’s
Monthly Base Salary or (ii) having received written notice from the Company of a
planned transfer of the GV Participant to a principal business location that
increases the distance between the GV Participant’s principal business location
and such GV Participant’s place of residence at the time of the notice of
planned relocation by more than 50 miles; provided, however, that an event shall
not constitute Good Reason unless the GV Participant provides the Company with
Written Notice of Termination of such event within the GV Period, but in no
event later than 15 days following the date the GV Participant first knows of
such event, and the Company does not cure such event to the reasonable
satisfaction of the GV Participant within 15 days following its receipt of the
Written Notice of Termination from the GV Participant; and provided, further,
that an event which is so cured by the Company shall not constitute an event of
Good Reason for purposes of this Appendix A.

“Notice Period” has the meaning set forth in Part 4(a).

“Retirement Election” has the meaning set forth in Part 5(d).

“Statutory Notice” means advance notice of an involuntary termination of
employment that the Company is obligated to give a Participant under applicable
federal, state or local law, including, without limitation, the Worker
Adjustment and Retraining Notification Act of 1998, as amended.

“Written Notice of Termination” means written notice (i) by the Company to a GV
Participant of a GV Eligible Termination that is dated as of a date in the GV
Period and delivered by the Company to the GV Participant during the GV Period
or (ii) by the GV Participant to the Company of an intention to resign for Good
Reason that is dated as of a date in the GV Period and delivered by the GV
Participant to the Company during the GV Period.

 

Part 3. Payment and Benefits Upon a GV Eligible Termination.

A GV Participant who receives Written Notice of Termination from the Company of
a GV Eligible Termination shall be entitled to the advance notice of termination
contemplated by Part 4. A GV Participant who receives Written Notice of
Termination from the Company of a GV Eligible Termination or who provides
Written Notice of Termination to the Company of a resignation for Good Reason
shall be eligible for (i) the Separation Pay provided under Section 5.01(a)(i)
of the Plan and (ii) the Supplemental Separation Pay calculated pursuant to Part
5, subject, in the case of clause (ii) of this sentence, to satisfaction of the
release delivery and non-revocation conditions set forth in Part 6.

 

Part 4. Notice and Separation Pay.

(a) Notice. The Company shall give a GV Participant who is terminated by the
Company in a GV Eligible Termination other than for Cause, 60 days’ advance
written notice of his GV Eligible Termination or, in special circumstances, a
longer period of advance notice as

 

A-2



--------------------------------------------------------------------------------

may be specified by the Plan Administrator on a case-by-case basis (the “Notice
Period”). The Written Notice of Termination shall set forth the date of the GV
Participant’s scheduled GV Eligible Termination. During the Notice Period, the
GV Participant shall continue to be paid his regular rate of base pay and shall
continue to be eligible to participate on the terms and conditions applicable to
other similarly situated employees of the Company in the Company benefit plans,
programs and arrangements that the GV Participant participated in immediately
prior to receiving the Written Notice of Termination in accordance with the
terms of each such plans, programs and arrangements; provided, however, that
nothing in this Appendix A shall preclude the Company from amending, modifying,
freezing or terminating any benefit plan, program or arrangement during the
Notice Period. Unless the Plan Administrator determines otherwise, a GV
Participant who voluntarily resigns prior to the expiration of the Notice Period
or who ceases to perform the duties and responsibilities of the GV Participant’s
position with the Company Group prior to the end of Notice Period shall forfeit
the right to receive any Separation Pay or Supplemental Separation Pay pursuant
to Section 5.01 of the Plan or this Appendix A; provided, however, the Company
Group may preclude a GV Participant from reporting to work during the Notice
Period or conducting any business for, or acting on behalf of, the Company Group
during the Notice Period. In no event may a GV Participant report to work or
conduct business or act on behalf of the Company following the date of the GV
Eligible Termination.

(b) Offset to Plan Notice Period. Notwithstanding anything in the Plan or this
Appendix A to the contrary, (i) the Notice Period shall be offset by the amount
of any Statutory Notice that the Company is required to give a GV Participant in
connection with his GV Eligible Termination and (ii) to the extent that the Plan
Administrator provides a GV Participant with advance notice of termination that
is longer than 60 days to comply with the Statutory Notice requirements in the
State of New York or any other applicable jurisdiction, then the Supplemental
Separation Pay shall be offset by the Monthly Base Salary paid to the GV
Participant for the portion of the advance notice of termination in excess of 60
days.

 

Part 5. Special Rule for Supplemental Separation Pay.

(a) In accordance with the GV Severance Program, if a GV Participant
(i) receives Written Notice of Termination from the Company or delivers Written
Notice of Termination to the Company and (ii) satisfies in connection with his
GV Eligible Termination the Release delivery and non-revocation requirements in
Part 6, the amount of the Supplemental Separation Pay payable to the GV
Participant shall not be calculated pursuant to Section 5.01 of the Plan but
shall instead be calculated in accordance with Part 5(b).

(b) Subject to Part 4(b), “Supplemental Separation Pay” shall equal (i) the GV
Participant’s Monthly Base Salary multiplied by the number of full and partial
years of the GV Participant’s continuous service with the Company Group,
multiplied by 0.9, less (ii) the amount of the Separation Pay; provided,
however, that the aggregate of the Separation Pay and the Supplemental
Separation Pay shall not be less than eighteen times such Monthly Base Salary
and shall not be greater than twenty-four times such Monthly Base Salary. The
timing of payment and benefit continuation and limitation provisions of Article
V shall apply to Separation Pay and Supplemental Separation Pay resulting from a
GV Eligible Termination (including, without limitation, the provisions of
Section 5.04 related to specified corporate transactions, Section 5.05
applicable to Specified Employees, and Section 5.06 related to Section 280G of
the Code);

 

A-3



--------------------------------------------------------------------------------

provided, however, that for purposes of Article V, if the GV Participant’s
Separation Period and Supplemental Separation Period exceed a total period of 12
months, the Company shall, in accordance with Section 5.01(a)(ii), pay to the GV
Participant in a lump sum, on or within 30 days following the first anniversary
of the GV Participant’s Commencement Date, the total amount of his Separation
Pay and Supplemental Separation Pay in excess of 12 months; and provided,
further that, for purposes of the preceding proviso and applying the payment
timing and benefit continuation and limitation provisions of Article V, a GV
Participant’s “Supplemental Separation Period” (as used in Article V) shall mean
the number of months of Monthly Base Salary payable as Supplemental Separation
Pay in accordance with this Part 5.

(c) Adverse Change in the Conditions of Employment. In the event a GV
Participant has a Qualifying Termination as a result of an Adverse Change in the
Conditions of Employment that would not constitute the basis for a GV
Participant to resign for Good Reason, the payment and benefits for such GV
Participant shall be provided in accordance with Section 5.01 of the Plan and
not this Appendix A.

(d) Voluntary Retirement in Connection with a GV Eligible Termination. Nothing
in this Appendix A shall preclude a GV Participant from electing in connection
with a GV Eligible Termination to retire for purposes of the tax qualified and
non-qualified retirement plans in which the GV Participant participates and,
subject to administration of the continuing plan participation provisions of
Article V, to begin receiving retirement benefits following the date of the GV
Eligible Termination (a “Retirement Election”), and no such Retirement Election
by a GV Participant who has a GV Eligible Termination shall limit or impair the
right of such Participant to the amounts payable pursuant to this Appendix A in
connection with the GV Eligible Termination.

(e) Change in Control. If, during the GV Period, there is a Change in Control
prior to a GV Participant receiving Written Notice of Termination from the
Company of a GV Eligible Termination or providing Written Notice of Termination
to the Company of a resignation for Good Reason, this Appendix A shall no longer
be applicable as to such GV Participant and such GV Participant shall be treated
as a Participant under the terms and conditions of the Plan.

 

Part 6. Release Delivery and Non-Revocation.

The provisions of this Part 6 supplement the Release delivery provisions of
Section 5.01 and, in the event of any conflict between Section 5.01 and this
Part 6, this Part 6 shall control. Supplemental Separation Pay is subject to,
and is expressly conditioned upon, (i) the GV Participant’s delivery of a
Release to the Company and (ii) the expiration of the Release Period without the
Release having been revoked by the GV Participant. For a GV Participant to be
entitled to Supplemental Separation Pay such release delivery and non-revocation
conditions must be satisfied and the Release must be effective and irrevocable
by no later than the end of the Release Period.

 

A-4



--------------------------------------------------------------------------------

Part 7. Plan Administrator.

The Plan Administrator shall have full authority to construe and interpret this
Appendix A, to establish, amend and rescind rules and regulations relating to
the administration of this Appendix A, and to take all such actions and make all
such determinations in connection with the administration of this Appendix A as
he or she may deem necessary or desirable. Subject to Section 8.02, all
determinations under this Appendix A by the Plan Administrator shall be final
and binding on all interested persons.

 

A-5